DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 11/3/2021 has been entered. Claims 1-5, 7, 12-18 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1-5, 7, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 02-141860, hereinafter Kubota in view of United States Application Publication No. 2012/0219473, hereinafter Ishii and United States Application Publication No. 2003/0026740, hereinafter Staats
Regarding claim 1, Kubota teaches a thermostatic apparatus (figure 1) configured to thermostatically hold a sample container (item 7), the sample container being configured to hold a sample (intended use MPEP § 2114 (II)), the thermostatic apparatus comprising: a sample rack (item 1) configured to accommodate and hold a plurality of the sample containers (figure 1), the sample rack being attachable to and detachable from the thermostatic apparatus (figure 1), the sample rack comprising an opening portion (items 6 and 10); and a heat conduction member (item 15) configured to be controlled to a constant temperature and to transfer heat to the sample container (page 1, paragraph 6), wherein an uppermost surface of the heat conduction member (the upper surface of item 15) configures a contact portion configured to directly contact a bottom surface of the sample container when the sample rack is mounted on the thermostatic apparatus (figures 2 and 3), the contact portion directly contacting the sample container that protrudes from the opening portion (figure 3), wherein the sample rack is attachable to and detachable from the heat conduction member in a first direction (figure 1).
Kubota fails to teach wherein the heat conduction member further comprises a groove extending in the first direction provided on the uppermost surface of the heat conduction member.
Ishii teaches wherein the heat conduction member further comprises a groove (Ishii, item 11) extending in the first direction (Ishii, figure 3) so that the condensation would flow out of the device (Ishii, paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have changed the condensation flow path of Kubota to include a groove 
Kubota and Ishii fail to teach the sample rack comprises a stopper extending in the first direction and the stopper is accommodated in the groove.
Staats teaches a microfluidic device in which an upper portion of the device has a protrusion (stopper) which pairs with a recess (groove) so that the upper and lower portions of the device can be aligned (Staats, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stopper (protrusion) to the sample rack extending in a first direction and accommodate the stopper in the groove because it would help to align the sample rack and heat conduction member (Staats, abstract).
Regarding claim 2, Kubota teaches wherein the opening portion is formed in a bottom surface of the sample rack (item 10), and wherein the contact portion directly contacts the bottom surface of the sample container (figure 3).
Regarding claim 3, modified Kubota teaches wherein the heat conduction member has an inner bottom surface that is located further downward than the sample rack (the bottom of the groove added by Ishii), and wherein the inner bottom surface of the heat conduction member forms a flow path (intended use MPEP § 2114 (II) and is taught in Ishii, paragraph [0040]), the flow path descending in one direction (Ishii, figure 3) and configured to discharge condensation water generated during cooling of the sample container to the outside (intended use MPEP § 2114 (II) and is taught in Ishii, paragraph [0040]).
Regarding claim 4, modified Kubota teaches wherein an inner bottom surface of the groove forms a flow path (intended use MPEP § 2114 (II) and is taught in Ishii, paragraph [0040]), the flow path descending from a first end of the groove toward a second end of the groove (Ishii, figure 3) and being 
Regarding claim 5, modified Kubota teaches wherein the first end of the groove is not communicated with a first side surface of the sample rack (the first end of item 11 as added by Ishii is in the center and is not communicated with a first side surface), and the second end of the groove is communicated with a second side surface of the sample rack (the other end of the groove forms an opening 12 as added by Ishii on the second side surface).
Regarding claim 7, modified Kubota teaches wherein a depth of the groove at the second end is greater than a projection height of the stopper from a back surface of the sample rack (figure 3 as added by Ishii).
Regarding claim 12, modified Kubota, as described above, fails to teach wherein at least one of the sample rack and the heat conduction member further comprises a plurality of openings opened on a side surface thereof along a second direction, the second direction being substantially perpendicular to the first direction.
Ishii teaches wherein at least one of the sample rack and the heat conduction member further comprises a plurality of openings (item 10) opened on a side surface thereof along a second direction (figure 3), the second direction being substantially perpendicular to the first direction (figure 3) so that the condensation would flow out of the device (Ishii, paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have changed the condensation flow path of Kubota to include a plurality of openings opened on a side surface thereof along a second direction, the second direction being substantially perpendicular to the first direction because it would cause the condensation to flow out of the device (Ishii, paragraph [0040]).
Regarding claim 13, Kubota teaches an analytical apparatus comprising: the thermostatic apparatus according to claim 1 (see supra).
Regarding claim 15, modified Kubota teaches wherein when the sample rack is mounted on the heat conduction member (figure 2), adjacent upper uppermost surfaces on both sides of the groove .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota, Ishii and Staats as applied to claim 13 above, and further in view of United States Application Publication No. 2001/0027949, hereinafter Safir.
Regarding claim 14, Kubota, Ishii and Staats teach all limitations of claim 13; however, they fail to teach further comprising: a mobile phase container accommodating a mobile phase; an auto-sampler; a pump configured to feed the mobile phase from the mobile phase container to the auto-sampler; a separation column; a column oven configured to accommodate the separation column; a detector; a waste liquid container; and a computer, wherein the thermostatic apparatus is attached to the auto-sampler.
Safir teaches a liquid chromatography apparatus (Safir, item 10) which has a mobile phase container (Safir, item 114) accommodating a mobile phase (Safir, paragraph [0097)]); an auto-sampler (Safir, item 200); a pump (Safir, item 116) configured to feed the mobile phase from the mobile phase container to the auto-sampler (Safir, paragraph [0097]); a separation column (Safir, item 102); a column (Safir, item 112) oven configured to accommodate the separation column (Safir, paragraph [0132]); a detector (Safir, item 130); a waste liquid container (Safir, item 14); and a computer (Safir, item 134) so that rapid characterization of samples can be performed (Safir, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid chromatography system along with all of its components of Safir to the apparatus of Kubota because it would allow for rapid characterization of samples to be performed (Safir, abstract).

Allowable Subject Matter
Claims 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Kubota which teaches a thermostatic apparatus with a sample rack, a heat .

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument the groove of Ishii is no provided on the uppermost surface of the heat conduction member is not found persuasive. The uppermost surface of the heat conduction member of Kubota contacts the sample containers and the groove of Ishii also contacts the bottom of the sample containers, therefore, when the groove of Ishii is added to Kubota, the groove would contact the bottom of the heat conduction members which is the uppermost surface of the heat conduction member. When one of ordinary skill in the art would have added the groove, they would have recognized to place the groove as close to the bottom of the sample containers as shown by Ishii, thereby reading on the instant limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796